 

SED INTERNATIONAL HOLDINGS, INC.
2014 EQUITY INCENTIVE PLAN

 

1.Establishment, Purpose, Duration.

 

a.                   Establishment. SED International Holdings, Inc. (the
“Company”), hereby establishes an equity compensation plan to be known as the
SED International Holdings, Inc. 2014 Equity Incentive Plan (the “Plan”). The
Plan is effective as of March 4, 2014 (the “Effective Date”). Definitions of
capitalized terms used in the Plan are contained in Section 2 of the Plan.

 

b.                  Purpose. The purpose of the Plan is to attract and retain
Directors, Consultants, officers and other key Employees of the Company and its
Subsidiaries and to provide to such persons incentives and rewards for superior
performance.

 

c.                   Duration. No Award may be granted under the Plan after the
day immediately preceding the tenth (10th) anniversary of the Effective Date, or
such earlier date as the Board shall determine. The Plan will remain in effect
with respect to outstanding Awards until no Awards remain outstanding.

 

2.Definitions. As used in the Plan, the following definitions shall apply.

 

“Applicable Laws” means the applicable requirements relating to the
administration of equity-based compensation plans under U.S. state corporate
laws, U.S. federal and state securities laws, the Code, the rules of any stock
exchange or quotation system on which the Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where Awards are granted
under the Plan.

 

“Award” means a Stock Option, Stock Appreciation Right, Restricted Share,
Restricted Share Unit, or Other Share-Based Award granted pursuant to the terms
and conditions of the Plan.

 

“Award Agreement” means: (a) an agreement, either in written or electronic
format, entered into by the Company and a Participant setting forth the terms
and provisions applicable to an Award granted under the Plan; or (b) a
statement, either in written or electronic format, issued by the Company to a
Participant describing the terms and provisions of such Award, which need not be
signed by the Participant.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means (except as otherwise set forth in an Award Agreement)
the occurrence of the consummation of the sale of all or substantially all of
the assets of the Company (including its Subsidiaries) or the acquisition of the
Company by another Person by means of any transaction or series of related
transactions (including, without limitation, any acquisition of shares,
reorganization, merger or consolidation but excluding any merger effected
exclusively for the purpose of changing the domicile of the Company), or the
sale, lease, transfer or other disposition by the Company of all or
substantially all of its assets (including its Subsidiaries), other than a sale,
merger or acquisition in which the Company’s stockholders as constituted
immediately prior to such sale, merger or acquisition will, immediately after
such acquisition, merger or sale (by virtue of securities issued as
consideration for the Company’s acquisition or sale or otherwise), hold at least
fifty percent (50%) of the voting power of the surviving or acquiring entity.

 



 

 

  

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Board” means the Board or such committee or subcommittee of the Board as may be
duly appointed to administer the Plan and having such powers in each instance as
shall be specified by the Board.

 

“Company” has the meaning given such term in Section 1(a) and any successor
thereto.

 

“Consultant” means an independent contractor that (i) performs services for the
Company or a Subsidiary in a capacity other than as an Employee or Director and
(ii) qualifies as a consultant under the applicable rules of the SEC for
registration of shares on a Form S-8 Registration Statement.

 

“Date of Grant” means the date as of which an Award is determined to be
effective and designated in a resolution by the Board and is granted pursuant to
the Plan. The Date of Grant shall not be earlier than the date of the resolution
and action therein by the Board. In no event shall the Date of Grant be earlier
than the Effective Date.

 

“Director” means any individual who is a member of the Board who is not an
Employee.

 

“Effective Date” has the meaning given such term in Section 1(a).

 

“Employee” means any employee of the Company or a Subsidiary.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

 

“Fair Market Value” means the value of one Share on any relevant date,
determined under the following rules, applied consistently and uniformly with
respect to any relevant date:

 

a. If the Shares are readily tradable on an established securities market, the
closing sale price per Share on the trading day before that date or on that
date, the arithmetic mean of the high and low prices per Share of the trading
day before that date or of that date, or any other reasonable method using
actual transactions in the Shares as reported by such market, including an
average selling price during a specified period that is within 30 days before or
30 days after that date, provided that the commitment to grant the Award with an
exercise price set using such an average selling price is irrevocably specified,
including the recipient of the Award, the number of Shares that are subject to
the Award, and the method for determining the exercise price including the
period over which the averaging will occur, before the beginning of the
specified period. For this purpose, the term “average selling price” refers to
the arithmetic mean of such selling prices on all trading days during the
specified period, or the average of such prices over the specified period
weighted based on the volume of trading of the Shares on each trading day during
the specified period.

 



2

 

  

b. If the Shares are not readily tradable on an established securities market,
(i) with respect to Stock Options, Stock Appreciation Rights and any Award of
stock rights that is subject to Section 409A of the Code, the value as
determined by the Board through the reasonable application of a reasonable
valuation method, taking into account all information material to the value of
the Company, pursuant to Treasury Regulation §1.409A-1(b)(5)(iv)(B), and (ii)
with respect to all other Awards, the fair market value as determined by the
Board in good faith.

 

“Other Share-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan, granted in accordance with the
terms and conditions set forth in Section 10.

 

“Participant” means any eligible individual as set forth in Section 5 who holds
one or more outstanding Awards.

 

“Performance Objectives” means the performance objective or objectives
established by the Board pursuant to the Plan. Any Performance Objectives may
relate to the performance of the Company or one or more of its Subsidiaries,
divisions, departments, units, functions, partnerships, joint ventures or
minority investments, product lines or products, or the performance of the
individual Participant. The Performance Objectives may be made relative to the
performance of a group of comparable companies, or published or special index
that the Board, in its sole discretion, deems appropriate, or the Company may
select Performance Objectives as compared to various stock market indices.
Performance Objectives may be stated as a combination of the listed factors.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, joint venture, association or other legal entity.

 

“Plan” means this SED International Holdings, Inc. 2014 Equity Incentive Plan,
as amended from time to time.

 

“Restricted Shares” means Shares granted or sold pursuant to Section 8 as to
which neither the substantial risk of forfeiture nor the prohibition on
transfers referred to in such Section 8 has expired.

 

“Restricted Share Unit” means a grant or sale of the right to receive Shares or
cash at the end of a specified restricted period made pursuant to Section 9.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Share” means a share of common stock of the Company, $0.01 par value per share,
or any security into which such Share may be changed by reason of any
transaction or event of the type referred to in Section 13.

 



3

 

  

“Stock Appreciation Right” means a right granted pursuant to Section 7.

 

“Stock Option” means a right to purchase a Share granted to a Participant under
the Plan in accordance with the terms and conditions set forth in Section 6 that
is not intended to meet the requirements of Section 422 of the Code or otherwise
does not meet such requirements.

 

“Subsidiary” means any corporation or other entity in which the Company owns,
directly or indirectly, a proprietary interest of more than fifty (50%) by
reason of stock ownership or otherwise.

 

3.Shares Available Under the Plan.

 

a.                   Shares Available for Awards. The maximum number of Shares
that may be issued or delivered pursuant to Awards under the Plan shall be
400,000. Shares issued or delivered pursuant to an Award may be authorized but
unissued Shares, treasury Shares, including Shares purchased in the open market,
or a combination of the foregoing. The aggregate number of Shares available for
issuance or delivery under the Plan shall be subject to adjustment as provided
in Section 13.

 

b.                  Share Counting. The following Shares shall not count against
the Share limit in Section 3(a) and shall again be available for grant as
described above: (i) Shares covered by an Award that expires or is forfeited,
canceled, surrendered, or otherwise terminated without the issuance of such
Shares; (ii) Shares covered by an Award that is settled only in cash; and (iii)
Shares granted through the assumption of, or in substitution for, outstanding
awards granted by a company to individuals who become Employees, Directors or
Consultants as the result of a merger, consolidation, acquisition or other
corporate transaction involving such company and the Company or any of its
Subsidiaries (except as may be required by reason of the rules and regulations
of any stock exchange or other trading market on which the Shares are listed).

 

c.                   Prohibition of Share Recycling. The following Shares
subject to an Award shall not again be available for grant as described above,
regardless of whether those Shares are actually issued or delivered to the
Participant: (i) Shares tendered in payment of the exercise price of a Stock
Option; (ii) Shares withheld by the Company or any Subsidiary to satisfy a tax
withholding obligation; and (iii) Shares that are repurchased by the Company
with Stock Option proceeds.

 

4.Administration of the Plan.

 

a.                   In General. The Plan shall be administered by the Board.
Except as otherwise provided by the Board, the Board shall have full and final
authority in its discretion to take all actions determined by the Board to be
necessary in the administration of the Plan, including, without limitation,
discretion to: select Award recipients; determine the sizes and types of Awards;
determine the terms and conditions of Awards in a manner consistent with the
Plan; grant waivers of terms, conditions, restrictions and limitations
applicable to any Award, or accelerate the vesting or exercisability of any
Award, in a manner consistent with the Plan; construe and interpret the Plan and
any Award Agreement or other agreement or instrument entered into under the
Plan; establish, amend, or waive rules and regulations for the Plan’s
administration; and take such other action, not inconsistent with the terms of
the Plan, as the Board deems appropriate. To the extent permitted by Applicable
Laws, the Board may, in its discretion, delegate to one or more Directors or
Employees any of the Board’s authority under the Plan. The acts of any such
delegates shall be treated hereunder as acts of the Board with respect to any
matters so delegated.

 



4

 

  

b.                  Determinations. The Board shall have no obligation to treat
Participants or eligible Participants uniformly, and the Board may make
determinations under the Plan selectively among Participants who receive, or
Employees, Consultants or Directors who are eligible to receive, Awards (whether
or not such Participants or eligible Employees, Consultants or Directors are
similarly situated). All determinations and decisions made by the Board pursuant
to the provisions of the Plan and all related orders and resolutions of the
Board shall be final, conclusive and binding on all persons, including the
Company, its Subsidiaries, stockholders, Directors, Employees, Consultants,
Participants and their estates and beneficiaries.

 

c.                   Authority of the Board. The Board may reserve to itself or
delegate to any of its committees any or all of the authority or responsibility
of the Board under the Plan, and the Board may delegate to any of its committees
the power to act as the administrator of the Plan for any and all purposes. To
the extent the Board has delegated any such authority or responsibility to a
committee or during any time that a committee is acting as administrator of the
Plan, such committee shall have all the powers of the Board hereunder, and any
reference herein to the Board (other than in this Section 4(c)) shall include
such committee. To the extent that any action of any committee of the Board
under the Plan conflicts with any action taken by the Board, the action of the
Board shall control.

 

5.            Eligibility and Participation. Each Employee, Consultant and
Director is eligible to participate in the Plan. Subject to the provisions of
the Plan, the Board may, from time to time, select from all eligible Employees,
Consultants and Directors those to whom Awards shall be granted and shall
determine, in its sole discretion, the nature of any and all terms permissible
by Applicable Law and the amount of each Award.

 

6.            Stock Options. Subject to the terms and conditions of the Plan,
Stock Options may be granted to Participants in such number, and upon such terms
and conditions, as shall be determined by the Board in its sole discretion.

 

a.                   Award Agreement. Each Stock Option shall be evidenced by an
Award Agreement that shall specify the exercise price, the term of the Stock
Option, the number of Shares covered by the Stock Option, the conditions upon
which the Stock Option shall become vested and exercisable and such other terms
and conditions as the Board shall determine and which are not inconsistent with
the terms and conditions of the Plan.

 

b.                  Exercise Price. The exercise price per Share of a Stock
Option shall be determined by the Board at the time the Stock Option is granted
and shall be specified in the related Award Agreement; provided, however, that
in no event shall the exercise price per Share of any Stock Option be less than
one hundred percent (100%) of the Fair Market Value of a Share on the Date of
Grant.

 



5

 

  

c.                   Term. The term of a Stock Option shall be determined by the
Board and set forth in the related Award Agreement; provided, however, that in
no event shall the term of any Stock Option exceed ten (10) years from its Date
of Grant.

 

d.                  Exercisability. Stock Options shall become vested and
exercisable at such times and upon such terms and conditions as shall be
determined by the Board and set forth in the related Award Agreement. Such terms
and conditions may include, without limitation, the satisfaction of (a)
performance goals based on one or more Performance Objectives, and (b)
time-based vesting requirements.

 

e.                   Exercise of Stock Options. Except as otherwise provided in
the Plan or in a related Award Agreement, a Stock Option may be exercised for
all or any portion of the Shares for which it is then exercisable. A Stock
Option shall be exercised by the delivery of a notice of exercise to the Company
or its designee in a form specified by the Company which sets forth the number
of Shares with respect to which the Stock Option is to be exercised and full
payment of the exercise price for such Shares. The exercise price of a Stock
Option may be paid, in the discretion of the Board and as set forth in the
applicable Award Agreement: (i) in cash or its equivalent; (ii) by tendering
(either by actual delivery or attestation) previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the aggregate
exercise price; (iii) by a cashless exercise (including by withholding Shares
deliverable upon exercise and through a broker-assisted arrangement to the
extent permitted by Applicable Laws); (iv) by a combination of the methods
described in clauses (i), (ii) and/or (iii); or (v) through any other method
approved by the Board in its sole discretion. As soon as practicable after
receipt of the notification of exercise and full payment of the exercise price,
the Company shall cause the appropriate number of Shares to be issued to the
Participant.

 

7.             Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, Stock Appreciation Rights may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the Board
in its sole discretion.

 

a.                   Award Agreement. Each Stock Appreciation Right shall be
evidenced by an Award Agreement that shall specify the exercise price, the term
of the Stock Appreciation Right, the number of Shares covered by the Stock
Appreciation Right, the conditions upon which the Stock Appreciation Right shall
become vested and exercisable and such other terms and conditions as the Board
shall determine and which are not inconsistent with the terms and conditions of
the Plan.

 

b.                  Exercise Price. The exercise price per Share of a Stock
Appreciation Right shall be determined by the Board at the time the Stock
Appreciation Right is granted and shall be specified in the related Award
Agreement; provided, however, that in no event shall the exercise price per
Share of any Stock Appreciation Right be less than one hundred percent (100%) of
the Fair Market Value of a Share on the Date of Grant.

 

c.                   Term. The term of a Stock Appreciation Right shall be
determined by the Board and set forth in the related Award Agreement; provided,
however, that in no event shall the term of any Stock Appreciation Right exceed
ten (10) years from its Date of Grant.

 



6

 

  

d.                  Exercisability of Stock Appreciation Rights. A Stock
Appreciation Right shall become vested and exercisable at such times and upon
such terms and conditions as may be determined by the Board and set forth in the
related Award Agreement. Such terms and conditions may include, without
limitation, the satisfaction of (i) performance goals based on one or more
Performance Objectives, and (ii) time-based vesting requirements.

 

e.                   Exercise of Stock Appreciation Rights. Except as otherwise
provided in the Plan or in a related Award Agreement, a Stock Appreciation Right
may be exercised for all or any portion of the Shares for which it is then
exercisable. A Stock Appreciation Right shall be exercised by the delivery of a
notice of exercise to the Company or its designee in a form specified by the
Company which sets forth the number of Shares with respect to which the Stock
Appreciation Right is to be exercised. Upon exercise, a Stock Appreciation Right
shall entitle a Participant to an amount equal to (a) the excess of (i) the Fair
Market Value of a Share on the exercise date over (ii) the exercise price per
Share, multiplied by (b) the number of Shares with respect to which the Stock
Appreciation Right is exercised. A Stock Appreciation Right may be settled in
whole Shares, cash or a combination thereof, as specified by the Board in the
related Award Agreement.

 

8.            Restricted Shares. Subject to the terms and conditions of the
Plan, Restricted Shares may be granted or sold to Participants in such number,
and upon such terms and conditions, as shall be determined by the Board in its
sole discretion.

 

a.                   Award Agreement. Each Restricted Shares Award shall be
evidenced by an Award Agreement that shall specify the number of Restricted
Shares, the restricted period(s), if any, applicable to the Restricted Shares,
the conditions upon which the restrictions on the Restricted Shares will lapse
and such other terms and conditions as the Board shall determine and which are
not inconsistent with the terms and conditions of the Plan.

 

b.                  Terms, Conditions and Restrictions. The Board shall impose
such other terms, conditions and/or restrictions on any Restricted Shares as it
may deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share, restrictions based
on the achievement of specific Performance Objectives, time-based restrictions
or holding requirements or sale restrictions placed on the Shares by the Company
upon vesting of such Restricted Shares. Unless otherwise provided in the related
Award Agreement or required by Applicable Laws, the restrictions imposed on
Restricted Shares shall lapse upon the expiration or termination of the
applicable restricted period, if any, and the satisfaction of any other
applicable terms and conditions.

 

c.                   Custody of Certificates. To the extent deemed appropriate
by the Board, the Company may retain the certificates representing Restricted
Shares in the Company’s possession until such time as all terms, conditions
and/or restrictions applicable to such Shares have been satisfied or lapse.

 

d.                  Rights Associated with Restricted Shares during Restricted
Period. During any restricted period applicable to Restricted Shares: (i) the
Restricted Shares may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated; (ii) unless otherwise provided in the related Award
Agreement, the Participant shall be entitled to exercise full voting rights
associated with such Restricted Shares; and (iii) the Participant shall be
entitled to all dividends and other distributions paid with respect to such
Restricted Shares during the restricted period. The Award Agreement may require
that receipt of any dividends or other distributions with respect to the
Restricted Shares shall be subject to the same terms and conditions as the
Restricted Shares with respect to which they are paid. Notwithstanding the
preceding sentence, dividends or other distributions with respect to Restricted
Shares that vest based on the achievement of Performance Objectives shall be
accumulated until such Award is earned, and the dividends or other distributions
shall not be paid if the Performance Objectives are not satisfied.

 



7

 

  

9.            Restricted Share Units. Subject to the terms and conditions of the
Plan, Restricted Share Units may be granted or sold to Participants in such
number, and upon such terms and conditions, as shall be determined by the Board
in its sole discretion.

 

a.                   Award Agreement. Each Restricted Share Unit Award shall be
evidenced by an Award Agreement that shall specify the number of units, the
restricted period(s), if any, applicable to the Restricted Share Units, the
conditions upon which the restrictions on the Restricted Share Units will lapse,
the time and method of payment of the Restricted Share Units, and such other
terms and conditions as the Board shall determine and which are not inconsistent
with the terms and conditions of the Plan.

 

b.                  Terms, Conditions and Restrictions. The Board shall impose
such other terms, conditions and/or restrictions on any Restricted Share Units
as it may deem advisable, including, without limitation, a requirement that the
Participant pay a purchase price for each Restricted Share Unit, restrictions
based on the achievement of specific Performance Objectives or time-based
restrictions or holding requirements. Unless otherwise provided in the related
Award Agreement or required by Applicable Laws, the restrictions imposed on
Restricted Share Units shall lapse upon the expiration or termination of the
applicable restricted period, if any, and the satisfaction of any other
applicable terms and conditions.

 

c.                   Form of Settlement. Restricted Share Units may be settled
in whole Shares, cash or a combination thereof, as specified by the Board in the
related Award Agreement.

 

d.                  Dividend Equivalents. Restricted Share Units may provide the
Participant with dividend equivalents, on either a current or deferred or
contingent basis, and either in cash or in additional Shares, as determined by
the Board in its sole discretion and set forth in the related Award Agreement;
provided that dividend equivalents with respect to Restricted Share Units that
vest based on the achievement of Performance Objectives shall be accumulated
until such Award is earned, and the dividend equivalents shall not be paid if
the Performance Objectives are not satisfied.

 

10.           Other Share-Based Awards. Subject to the terms and conditions of
the Plan, Other Share-Based Awards may be granted to Participants in such
number, and upon such terms and conditions, as shall be determined by the Board
in its sole discretion. Other Share-Based Awards are Awards that are valued in
whole or in part by reference to, or otherwise based on the Fair Market Value
of, Shares, and shall be in such form as the Board shall determine, including
without limitation, unrestricted Shares or time-based or performance-based units
that are settled in Shares and/or cash.

 



8

 

  

a.                   Award Agreement. Each Other Share-Based Award shall be
evidenced by an Award Agreement that shall specify the terms and conditions upon
which the Other Share-Based Award shall become vested, if applicable, the time
and method of settlement, the form of settlement and such other terms and
conditions as the Board shall determine and which are not inconsistent with the
terms and conditions of the Plan.

 

b.                  Form of Settlement. An Other Share-Based Award may be
settled in whole Shares, cash or a combination thereof, as specified by the
Board in the related Award Agreement.

 

c.                   Dividend Equivalents. Other Share-Based Awards may provide
the Participant with dividend equivalents, on either a current or deferred or
contingent basis, and either in cash or in additional Shares, as determined by
the Board in its sole discretion and set forth in the related Award Agreement;
provided that dividend equivalents with respect to Other Share-Based Awards that
vest based on the achievement of Performance Objectives shall be accumulated
until such Award is earned, and the dividend equivalents shall not be paid if
the Performance Objectives are not satisfied.

 

11.           Compliance with Section 409A. Awards granted under the Plan shall
be designed and administered in such a manner that they are either exempt from
the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that the Board determines that any award granted under the
Plan is subject to Section 409A of the Code, the Award Agreement shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant.
Notwithstanding any other provision of the Plan or any Award Agreement (unless
the Award Agreement provides otherwise with specific reference to this Section):
(i) an Award shall not be granted, deferred, accelerated, extended, paid out,
settled, substituted or modified under the Plan in a manner that would result in
the imposition of an additional tax under Section 409A of the Code upon a
Participant; and (ii) if an Award is subject to Section 409A of the Code, and if
the Participant holding the award is a “specified employee” (as defined in
Section 409A of the Code, with such classification to be determined in
accordance with the methodology established by the Company), then, to the extent
required to avoid the imposition of an additional tax under Section 409A of the
Code upon a Participant, no distribution or payment of any amount shall be made
before the date that is six (6) months following the date of such Participant’s
“separation from service” (as defined in Section 409A of the Code) or, if
earlier, the date of the Participant’s death. Although the Company intends to
administer the Plan so that Awards will be exempt from, or will comply with, the
requirements of Section 409A of the Code, the Company does not warrant that any
Award under the Plan will qualify for favorable tax treatment under Section 409A
of the Code or any other provision of federal, state, local, or non-United
States law. The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.

 



9

 

  

12.              Transferability. Except as otherwise determined by the Board,
no Award or dividend equivalents paid with respect to any Award shall be
transferable by the Participant except by will or the laws of descent and
distribution; provided, that if so determined by the Board, each Participant
may, in a manner established by the Board or the Board, designate a beneficiary
to exercise the rights of the Participant with respect to any Award upon the
death of the Participant and to receive Shares or other property issued or
delivered under such Award. Except as otherwise determined by the Board, Stock
Options and Stock Appreciation Rights will be exercisable during a Participant’s
lifetime only by the Participant or, in the event of the Participant’s legal
incapacity to do so, by the Participant’s guardian or legal representative
acting on behalf of the Participant in a fiduciary capacity under state law
and/or court supervision.

 

13.              Adjustments. In the event of any equity restructuring (within
the meaning of Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation – Stock Compensation), such as a stock
dividend, stock split, reverse stock split, spinoff, rights offering, or
recapitalization through a large, nonrecurring cash dividend, the Board shall
cause there to be an equitable adjustment in the numbers of Shares specified in
Section 3 of the Plan and, with respect to outstanding Awards, in the number and
kind of Shares subject to outstanding Awards and the exercise price or other
price of Shares subject to outstanding Awards, in each case to prevent dilution
or enlargement of the rights of Participants. In the event of any other change
in corporate capitalization, or in the event of a merger, consolidation,
liquidation, or similar transaction, the Board may, in its sole discretion,
cause there to be an equitable adjustment as described in the foregoing
sentence, to prevent dilution or enlargement of rights; provided, however, that,
unless otherwise determined by the Board, the number of Shares subject to any
Award shall always be rounded down to a whole number. Notwithstanding the
foregoing, the Board shall not make any adjustment pursuant to this Section 13
that would (i) cause an Award that is otherwise exempt from Section 409A of the
Code to become subject to Section 409A, or (ii) cause an Award that is subject
to Section 409A of the Code to fail to satisfy the requirements of Section 409A.
The determination of the Board as to the foregoing adjustments, if any, shall be
conclusive and binding on all Participants and any other persons claiming under
or through any Participant.

 

14.              Fractional Shares. The Company shall not be required to issue
or deliver any fractional Shares pursuant to the Plan and, unless otherwise
provided by the Board, fractional shares shall be settled in cash.

 

15.              Withholding Taxes. To the extent required by Applicable Law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company or Subsidiary, as applicable, any withholding tax obligations that arise
by reason of a Stock Option or Stock Appreciation Right exercise, the vesting of
or settlement of Shares under an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. The Company and its Subsidiaries
shall not be required to issue or deliver Shares, make any payment or to
recognize the transfer or disposition of Shares until such obligations are
satisfied. The Board may permit or require these obligations to be satisfied by
having the Company withhold a portion of the Shares that otherwise would be
issued or delivered to a Participant upon exercise of a Stock Option or Stock
Appreciation Right or upon the vesting or settlement of an Award, or by
permitting a Participation to tender Shares previously acquired, in each case
having a Fair Market Value equal to the minimum amount required to be withheld
or paid. Any such elections are subject to such conditions or procedures as may
be established by the Board and may be subject to disapproval by the Board.

 



10

 

  

16.         Change in Control. In the event of a Change in Control, the Board,
in its sole discretion, may take such actions, if any, as it deems necessary or
desirable with respect to any Award that is outstanding as of the date of the
consummation of the Change in Control. Such actions may include, without
limitation: (a) the acceleration of the vesting, settlement and/or
exercisability of an Award; (b) the payment of a cash amount in exchange for the
cancellation of an Award; (c) the cancellation of Stock Options and/or Stock
Appreciation Rights without payment therefor if the Fair Market Value of a Share
on the date of the Change in Control and the amount to be received in exchange
for a Share in the Change in Control does not exceed the exercise price per
Share of the applicable Awards; and/or (d) the issuance of substitute Awards
that substantially preserve the value, rights and benefits of any affected
Awards.

 

17.Amendment, Modification and Termination.

 

a.                   In General. The Board may at any time and from time to
time, alter, amend, suspend or terminate the Plan in whole or in part; provided,
however, that no alteration or amendment that requires stockholder approval in
order for the Plan to comply with any rule promulgated by the SEC or any
securities exchange on which Shares are listed or any other Applicable Laws
shall be effective unless such amendment shall be approved by the requisite vote
of stockholders of the Company entitled to vote thereon within the time period
required under such applicable listing standard or rule.

 

b.                  Adjustments to Outstanding Awards. The Board may in its sole
discretion at any time (i) provide that all or a portion of a Participant’s
Stock Options, Stock Appreciation Rights and other Awards in the nature of
rights that may be exercised shall become fully or partially exercisable; (ii)
provide that all or a part of the time-based vesting restrictions on all or a
portion of the outstanding Awards shall lapse, and/or that any Performance
Objectives or other performance-based criteria with respect to any Awards shall
be deemed to be wholly or partially satisfied; or (iii) waive any other
limitation or requirement under any such Award, in each case, as of such date as
the Board may, in its sole discretion, declare. The Board shall not make any
adjustment pursuant to this Section 17(b) that would cause an Award that is
otherwise exempt from Section 409A of the Code to become subject to
Section 409A, or that would cause an Award that is subject to Section 409A of
the Code to fail to satisfy the requirements of Section 409A.

 

c.                   Effect on Outstanding Awards. Notwithstanding any other
provision of the Plan to the contrary (other than Sections 13, 16, 17(b) and
19(d)), no termination, amendment, suspension, or modification of the Plan or an
Award Agreement shall adversely affect in any material way any Award previously
granted under the Plan, without the written consent of the Participant holding
such Award.

 

18.           Applicable Laws. The obligations of the Company with respect to
Awards under the Plan shall be subject to all Applicable Laws and such approvals
by any governmental agencies as the Board determines may be required. The Plan
and each Award Agreement shall be governed by the laws of the State of Georgia,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction.

 



11

 

  

19.Miscellaneous.

 

a.                 Deferral of Awards. Except with respect to Stock Options,
Stock Appreciation Rights and Restricted Shares, the Board may permit
Participants to elect to defer the issuance or delivery of Shares or the
settlement of Awards in cash under the Plan pursuant to such rules, procedures
or programs as it may establish for purposes of the Plan. The Board also may
provide that deferred issuances and settlements include the payment or crediting
of dividend equivalents or interest on the deferral amounts. All elections and
deferrals permitted under this provision shall comply with Section 409A of the
Code, including setting forth the time and manner of the election (including a
compliant time and form of payment), the date on which the election is
irrevocable, and whether the election can be changed until the date it is
irrevocable.

 

b.                 No Right of Continued Employment. The Plan shall not confer
upon any Participant any right with respect to continuance of employment or
other service with the Company or any Subsidiary, nor shall it interfere in any
way with any right the Company or any Subsidiary would otherwise have to
terminate such Participant’s employment or other service at any time. No
Employee, Consultant or Director shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
future Awards.

 

c.                  Unfunded, Unsecured Plan. Neither a Participant nor any
other person shall, by reason of participation in the Plan, acquire any right or
title to any assets, funds or property of the Company or any Subsidiary,
including without limitation, any specific funds, assets or other property which
the Company or any Subsidiary may set aside in anticipation of any liability
under the Plan. A Participant shall have only a contractual right to an Award or
the amounts, if any, payable under the Plan, unsecured by any assets of the
Company or any Subsidiary, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company or any Subsidiary shall be sufficient
to pay any benefits to any person.

 

d.                  Severability. If any provision of the Plan is or becomes
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Board, such provision
shall be construed or deemed amended or limited in scope to conform to
Applicable Laws or, in the discretion of the Board, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

 

e.                  Acceptance of Plan. By accepting any benefit under the Plan,
each Participant and each person claiming under or through any such Participant
shall be conclusively deemed to have indicated their acceptance and ratification
of, and consent to, all of the terms and conditions of the Plan and any action
taken under the Plan by the Board or the Company, in any case in accordance with
the terms and conditions of the Plan.

 

f.                   Successors. All obligations of the Company under the Plan
and with respect to Awards shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or other event, or a sale or disposition of all
or substantially all of the business and/or assets of the Company and references
to the “Company” herein and in any Award Agreements shall be deemed to refer to
such successors.

 

 

[END OF DOCUMENT]

 



12

